 

Exhibit 10.1

 

SEVENTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

This Seventh Amendment to Credit and Security Agreement (this “Seventh
Amendment”), dated as of October 12, 2016, is made by and among COMMAND SECURITY
CORPORATION, a New York corporation (“CSC” or “Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”).

 

WITNESSETH:

 

WHEREAS, the Borrower and Wells Fargo are parties to a certain Credit and
Security Agreement dated as of February 12, 2009 (as amended by that certain
Amendment to Credit and Security Agreement dated as of December 1, 2009, that
certain Second Amendment to Credit and Security Agreement dated as of October
18, 2011, that certain Third Amendment to Credit and Security Agreement dated as
of November 6, 2012, that certain Fourth Amendment to Credit and Security
Agreement dated as of June 30, 2014, that certain Fifth Amendment to Credit and
Security Agreement dated as of November 13, 2015, that certain Sixth Amendment
to Credit and Security Agreement dated as of February 12, 2016 (the “Sixth
Amendment”), and as further amended, supplemented and in effect, collectively,
the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested that Wells Fargo further modify and amend
certain terms and conditions of the Credit Agreement; and

 

WHEREAS, Wells Fargo has agreed to further modify and amend certain terms and
conditions of the Credit Agreement, all as provided herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.Defined Terms. Capitalized terms used in this Seventh Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein.

 

2.Amendment to Section 1. Section 1.1(b) of the Credit Agreement is hereby
amended by deleting “October 18, 2016” and by substituting “March 31, 2017” in
its stead.

 

3.Amendments to Section 5. Section 5.2(a) of the Credit Agreement (for avoidance
of doubt, as most recently amended by the Sixth Amendment) is hereby deleted in
its entirety, and the following substituted in its stead:

 

“(a) Minimum Excess Availability. Borrower shall at all times maintain Excess
Availability of at least $5,000,000. “Excess Availability” shall mean the result
of (a) (i) collateral availability calculated pursuant to the Borrowing Base
limitations set forth in Section 1.2, less (ii) the aggregate of the
unreimbursed Advances plus the L/C Amount; provided that such amount shall be at
least $700,000 (such amount to be evidenced by the calculation reflected on line
22 of each Borrowing Base certificate required to be delivered to Wells Fargo
pursuant to Section 5.1(e) hereof, which Borrowing Base certificate shall be in
the form attached as Exhibit A to the Seventh Amendment), plus (b) any amount in
excess of $20,000,000 as set forth in line 23(b) of each such Borrowing Base
certificate. The foregoing covenant shall be tested weekly beginning after
October 12, 2016, based upon the Borrowing Base certificate required to be
delivered to Wells Fargo pursuant to Section 5.1(e) hereof.”

 



 

 

 

4.Amendment to Exhibit A. Exhibit A of the Credit Agreement is hereby amended as
follows:

 

(a)Clause (a) of the definition of “Eligible Billed Accounts” is hereby deleted
in its entirety, and the following substituted in its stead:

 

“(a) That portion of Accounts unpaid 90 days or more after the invoice date,
except for such Accounts as approved by Wells Fargo in its sole discretion, as
to which that portion of accounts unpaid 120 days or more after the invoice
date.”

 

5.Ratification of Loan Documents. Except as provided for herein, all terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. Borrower hereby ratifies, confirms, and reaffirms all
representations, warranties, and covenants contained therein and acknowledges
and agrees that the Obligations, as modified hereby, are and continue to be
secured by the Collateral. Borrower warrants and represents to Wells Fargo that
as of the date hereof, no Event of Default has occurred and is continuing.
Borrower acknowledges and agrees that Borrower does not have any offsets,
defenses, or counterclaims against Wells Fargo thereunder, and to the extent
that any such offsets, defenses, or counterclaims may exist, Borrower hereby
WAIVES and RELEASES Wells Fargo therefrom.

 

6.Seventh Amendment Fee. In addition to the other fees described in the Credit
Agreement for which the Borrower is obligated to pay to Wells Fargo, in
consideration of Wells Fargo’s entering into this Seventh Amendment, the
Borrower shall pay to Wells Fargo a fee (the “Seventh Amendment Fee”) in the
amount of Ten Thousand Dollars ($10,000) simultaneous with the execution and
delivery of this Seventh Amendment to Wells Fargo, which Seventh Amendment Fee
shall be fully and irrevocably earned by Wells Fargo as of such date, and is
non-refundable to the Borrower.

 

7.Conditions Precedent. This Seventh Amendment shall not be effective until each
of the following conditions precedent has been fulfilled to the satisfaction of
Wells Fargo:

 

(a)This Seventh Amendment shall have been duly executed and delivered by the
respective parties thereto, and shall be in full force and effect and shall be
in form and substance satisfactory to Wells Fargo.

 

(b)Wells Fargo shall have received the documents, instruments and agreements as
Wells Fargo may reasonably require to effectuate this Seventh Amendment.

 

(c)All action on the part of the Borrower necessary for the valid execution,
delivery and performance by the Borrower of this Seventh Amendment shall have
been duly and effectively taken and evidence thereof reasonably satisfactory to
Wells Fargo shall have been provided to Wells Fargo.

 

(d)The Borrower shall have paid the Seventh Amendment Fee.

 

(e)No Event of Default shall have occurred and be continuing.

 

(f)The Borrower shall have paid all reasonable and documented costs and expenses
of Wells Fargo, including, without limitation, reasonable attorneys’ fees in
connection with the preparation, negotiation, execution and delivery of this
Seventh Amendment as well as any outstanding invoices.

 



 

 

 

8.Miscellaneous.

 

(a)This Seventh Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.

 

(b)This Seventh Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

(c)Any determination that any provision of this Seventh Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Seventh Amendment.

 

(d)The Borrower warrants and represents that the Borrower has consulted with
independent legal counsel of the Borrower’s selection in connection with this
Seventh Amendment and is not relying on any representations or warranties of
Wells Fargo or its counsel in entering into this Seventh Amendment.

 

[Remainder of Page Left Blank Intentionally]

 

 

IN WITNESS WHEREOF, each party hereto has executed this Seventh Amendment as a
sealed instrument under the laws of the Commonwealth of Massachusetts through
its authorized officer as of the date set forth above.

 

 

  COMMAND SECURITY CORPORATION               By:  /s/ N. Paul Brost     Name:
Title: N. Paul Brost
Chief Financial Officer                     WELLS FARGO BANK, NATIONAL
ASSOCIATION                   By: /s/ James A. Kelly     Name:
Title: James A. Kelly
Vice President  

 

Signature Page to Seventh Amendment to Credit Agreement

 

 

Exhibit A

Borrowing Base Certificate

 

(see attached)

 

 

 

 